Citation Nr: 1145639	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-37 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In a May 2009 rating decision, the RO characterized the issues on appeal as whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and PTSD.  The RO explained that it had previously denied these claims in a rating decision dated in July 2008 and that new and material evidence needed to be submitted to reopen them.  Despite this characterization, the RO did not provide the Veteran notice pertaining to claims to reopen, see Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), and, later, in a statement of the case and a VA Form 8, the RO recharacterized the issues on appeal as entitlement to service connection for hypertension and PTSD.   

Nevertheless, in a notice letter dated in May 2008, the RO informed the Veteran that he had one year to submit information and evidence to substantiate his claims and that, even if the RO decided the claims before the one-year period expired, he still had the remainder of the period submit evidence.  Thereafter, within the one-year period, the Veteran submitted private medical records in support of his claims.  Although he did not submit any document that may be construed as a notice of disagreement with the July 2008 rating decision, given the RO's notice sent prior to adjudication, it would be prejudicial to consider that rating decision final and require the Veteran to submit new and material evidence.  See also 38 C.F.R. § 3.156(b) (2010) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period). 

The Board also notes that the Veteran initiated an appeal of the May 2009 rating decision denying service connection for stomach disorder and a kidney disorder.  The RO issued a statement of the case; however, the Veteran did not file a timely VA Form 9 (Appeal to Board of Veterans' Appeals) or any other document that could be construed as a substantive appeal.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required. 

In addition, the Veteran requested a hearing before the Board at the RO in his October 2009 VA Form 9 (Appeal to Board of Veterans' Appeals).  The RO acknowledged the Veteran's request and informed him of the date of the scheduled hearing, but he failed to report.  Given that he did not request a timely postponement of the hearing, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have hypertension that manifested in service or within one year thereafter or that is causally or etiologically related to his military service, including exposure to mustard gas or to ionizing radiation. 


CONCLUSION OF LAW

Hypertension was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the appellant with notice in February 2008 and May 2008 prior to the initial decision on the claim in July 2008, as well as in January 2009 and March 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for service connection.  The letter also informed him of the division of responsibilities in obtaining such evidence and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  He has not identified any other outstanding records that are pertinent to his claim for service connection for hypertension.

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79   (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the claim for service connection for hypertension because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had a disease, event, or injury pertaining to hypertension during his active military service.  His service treatment records are entirely negative, and in the decision below, the Board finds that he was not exposed to ionizing radiation.  The record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517   (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

VA regulations also provide that service connection may be established for the development of certain conditions when there was exposure to specified vesicant agents during active military service.  When there was full-body exposure to nitrogen or sulfur mustard gas during active service, the listed conditions are chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung (except mesothelioma) cancer, and squamous cell carcinoma of the skin.  When there was full-body exposure to nitrogen or sulfur mustard or Lewisite during active service, the listed conditions are chronic laryngitis, chronic bronchitis, chronic emphysema, chronic asthma. or chronic obstructive pulmonary disease.  When there was full-body exposure to nitrogen mustard during active service, the listed condition is acute nonlymphocytic leukemia. Service connection may not be established for any of these conditions if the claimed condition is due to the veteran's own willful misconduct or if there is affirmative evidence that establishes a nonservice-related condition or event as the cause of the claimed condition. 38 C.F.R. § 3.316. 

Applicable law also provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways. See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239   (Fed. Cir. 1997). 

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that includes the difficult burden of tracing causation to a condition or event during service. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Second, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3) . 

Finally, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding. 38 C.F.R. § 3.311(b)(4). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  At the outset, the Board notes that service connection cannot be granted on the basis of exposure to mustard gas.  Even assuming for the sake of argument that the Veteran was exposed to mustard gas during his military service, the Board notes hypertension is not one of the conditions indicated in the governing regulation for which service connection may be granted based on exposure to mustard gas. 38 C.F.R. § 3.316.

The Board does acknowledge the Veteran's contention that he was exposed to ionizing radiation during his military service.  Specifically, he submitted a statement in April 2008 in which he asserted that he was exposed to radiation between January 1968 and March 1968 while in training at the United Stars Army Chemical Center and School at Fort McClellan, Alabama.  His service personnel records do indicate that he served as a chemical equipment repairman; however, in his January 2008 VA Form 21-526, he specifically denied having any exposure to ionizing radiation.  VA treatment records dated in December 2009 also noted that he merely reported repairing protective masks while serving in Korea for 14 months.   

Applicable law provides that a "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" means: (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; (C) internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; or (D) certain service before February 1, 1992, in Paducah, Kentucky, Portsmouth, Ohio, or an area at Oak Ridge, Tennessee, or before January 1, 1974, on Amchitka Island, Alaska. 38 C.F.R. § 3.309(d)(3)(ii). 

In this case, the Veteran's service personnel records do not show that he participated in any of the radiation risk activities listed under 38 C.F.R. § 3.309(d)(3)(ii).  Nor does the evidence of record show that the Veteran was otherwise exposed to ionizing radiation during his military service.  Indeed, the RO did request a DD 1141, Record of Exposure to Radiation, in March 2010, but a response indicated that such information was not a matter of record.  Moreover, the Veteran himself has provided conflicting reports.  In January 2008, he specifically denied having exposure to ionizing radiation, yet he later claimed that he was exposed to radiation in an April 2008.  As such, the Veteran's own reports regarding his alleged exposure to radiation are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole]. See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may affect the credibility of testimony].  Therefore, the evidence does not establish that the Veteran was exposed to ionizing radiation during service, and thus, the Board concludes that service connection is not warranted on the basis of exposure to ionizing radiation. 

In addition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  In fact, the Veteran specifically denied having a medical history of high blood pressure at the time of his May 1969 separation examination.  

Moreover, the Veteran did not seek treatment immediately following his separation from service or for many years thereafter.  Indeed, the Veteran submitted statements in April 2008 and June 2009 in which he indicated that a physician first diagnosed him with hypertension in the mid-1990s.  He also told a December 2009 VA examiner that he was first diagnosed in the early or mid 1990s.  Therefore, the Board finds that hypertension did not manifest in service or within one year thereafter. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Board has concluded that he was not exposed to ionizing radiation.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that hypertension did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted. 


ORDER

Service connection for hypertension is denied.


REMAND

The Board observes that the issue of entitlement to service connection for an acquired psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran was assessed in February 2009 as having depression, and there is no diagnosis of PTSD of record.  Therefore, the Board must remand the issue of entitlement to an acquired psychiatric disorder for development and adjudication. 

Moreover, during the course of the appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Compare 38 C.F.R. § 3.304(f)  (2010) with 75 Fed. Reg. 39843 -52 (July 13, 2010). 

The Board notes that the Veteran has not been notified of the regulatory amendment.  Therefore, the RO should take this opportunity to provide the Veteran with the amended version of the 38 C.F.R. § 3.304(f) . 

In addition, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran's post-service treatment records reflect an assessment of depression.  The Veteran has claimed that his current psychiatric disorder is related the stress of standing on guard duty at night in Korea in April 1968.  He has asserted that he had no ammunition and was the first line of defense if there was an ambush.  He has stated that he feared he would be killed and began to experience nightmares after that experience.  

The RO has indicated that the Veteran's reported in-service stressor could not be verified without more information provided by him.  However, in light of the amended regulation and the evidence of a current disorder, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any psychiatric disorder that may be present. 

The Veteran is hereby notified that it is his responsibility to report for the VA examination and to cooperate in the development of the case, and that the consequences of failure to report for this VA examination without good cause may include denial of his claim. 38 C.F.R. § 3.655. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should develop the Veteran's claim for service connection for a psychiatric disorder, including all necessary notification and assistance.  After completing all appropriate development, the RO should adjudicate the claim in accordance with Clemons v. Shinseki, 23 Vet. App 1 (2009). 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the amended version of 38 C.F.R. § 3.304(f). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


